Citation Nr: 1729992	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  14-22 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a heart condition and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from February 1960 to June 1980. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Roanoke, Virginia, Regional Office (RO). In July 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the VA Central Office. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

As to the issue of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for a heart condition, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  In March 2002, VA denied service connection for a heart condition. The Veteran was informed in writing of the adverse determination and his appellate rights at that time. The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.

2.  The March 2002 rating decision is final.

3.  The additional documentation submitted since the March 2002 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim. 

4.  The Veteran's coronary artery disease (CAD) with percutaneous coronary intervention (PCI) and coronary artery bypass graft (CABG) residuals were caused by the Veteran's presumed exposure to an herbicide agent while serving in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying service connection for a heart condition is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a heart condition has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).

3.  The criteria for service connection for CAD with PCI and CABG residuals have been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2002, VA denied service connection for a heart condition as there was no evidence that the Veteran had a heart disorder. The Veteran was informed in writing of the decision and his appellate rights in March 2002. He did not submit an NOD. That decision became final.

Since the March 2002 rating decision, the Veteran has submitted private treatment records indicating that he has ischemic heart disease. As new and material evidence has been received, the Veteran's claim is reopened.

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and ischemic heart disease becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). 

Private treatment records dated June 2009 state that the Veteran had CAD and had undergone PCI and CABG.

The Veteran has provided statements, hearing testimony, a photograph, now-unclassified documents, and service personnel and treatment records which indicate that he served on the ground in the Republic of Vietnam. Therefore, exposure to an herbicide agent is presumed.

As the Veteran is presumed to have been exposed to an herbicide agent while serving in the Republic of Vietnam and he has ischemic heart disease, service connection is warranted and the claim is granted.


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for a heart condition is granted.

Service connection for CAD with PCI and CABG residuals is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


